          Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION




 UNITED STATES OF AMERICA,



                    Plaintiff,

        v.                                          Case No.    3:21-cv-173

 THE STATE OF TEXAS and GREG
 ABBOTT, in his official capacity as Governor
 of the State of Texas,


                    Defendants.




                            DECLARATION OF RUSSELL HOTT

I, Russell Hott, declare the following under 28 U.S.C. § 1746, and state that under penalty of perjury the

following is true and correct to the best of my knowledge and belief:

             PERSONAL BACKGROUND

1. I am currently employed by the U.S. Department of Homeland Security (DHS), U.S.

    Immigration and Customs Enforcement (ICE), Enforcement and Removal Operations (ERO)

    as the Assistant Director for the Custody Management Division (CMD). I have held this

    position since January 2021. CMD provides policy and oversight for the administrative

    custody of ICE’s highly transient and diverse population of immigration detainees. CMD is

    composed of three divisions led by three Deputy Assistant Directors under my direct

    supervision: (1) the Alternatives to Detention Division; (2) the Detention Management

    Division; and (3) the Custody Programs Division.

                                                1
        Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 2 of 9




2. As the Assistant Director, I am responsible for the effective and proficient performance of

   these three divisions and their various units, including the oversight of compliance with ICE’s

   detention standards and conditions of confinement at ICE detention facilities generally. I am

   further responsible for managing ICE detention operations efficiently and effectively to

   provide for the safety, security, and care of an average of about 19,000 detainees daily and

   roughly 150,000 detainees annually, at approximately 200 facilities nationwide, including

   family staging centers (FSCs) along the southwest border.

3. I began my career with the U.S. Government as a detention enforcement officer with the

   former Immigration and Naturalization Service in New York, NY in 2002. I advanced

   through a variety of positions including Immigration Enforcement Agent, Deportation

   Officer, Instructor at the Federal Law Enforcement Training Center, Supervisory Detention

   and Deportation Officer, acting Assistant Field Office Director, National Program Manager,

   Unit Chief, acting Deputy Chief of Staff for ERO, Chief of Staff for the ICE Deputy Director,

   Deputy Field Office Director for both the Boston and Washington field offices, Field Office

   Director, and acting Deputy Assistant Director.

4. I am familiar with Governor Greg Abbott’s July 28, 2021, Executive Order No. GA-37,

   relating to the transportation of migrants during the COVID-19 pandemic and submit this

   declaration to explain the extensive adverse impact it would have on ICE operations. The

   information in this declaration is based upon my personal knowledge and information

   provided to me in my official capacity.

ICE PRACTICES NATIONWIDE

5. As an operational program of ICE, ERO is responsible for the planning, management, and




                                               2
         Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 3 of 9




   direction of broad programs relating to the supervision, detention, and removal of noncitizens

   from the United States under U.S. immigration laws. ERO’s statutory responsibilities

   include the detention of noncitizens during the pendency of proceedings to determine

   whether they will be removed from the United States, as well as noncitizens subject to an

   administratively final removal order, pending their removal from the United States. The

   immigration laws also mandate the detention of certain categories of noncitizens, including

   “arriving aliens,” as defined in 8 C.F.R. §1.2, and certain categories of criminal and terrorist

   noncitizens.

6. ICE relies on express statutory authority to contract for goods and services required to carry

   out its authorities and responsibilities. This includes ICE’s routine use of contractors for

   transporting noncitizens from U.S. Customs and Border Protection (CBP) custody to ICE

   processing and detention facilities, between ICE facilities, and from ICE facilities for

   removal from the United States. ICE has traditionally relied on private contractors for its

   transportation needs in particular, including ground transportation of its detained population

   to detention facilities nationwide. In addition, almost all ICE contracted detention facilities

   have some transportation services for local transportation provided on an as-needed basis.

   The use of contractors for this purpose is essential to ensuring that ICE’s trained law

   enforcement personnel can focus on duties and operations that require law enforcement

   training and authorities, such as locating and apprehending fugitive noncitizens, conducting

   arrests, and executing final orders of removal.

7. If ICE were required to reposition personnel and assets from interior offices to handle routine

   ground transportation, key aspects of ICE’s critical mission to protect public safety and

   maintain national security would not be able to be performed. On average, ICE makes 4,000



                                                3
             Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 4 of 9




       arrests of priority migrants within the interior per month. If ICE is forced to divert resources

       from the interior to perform transportation responsibilities, it will result in ICE not enforcing

       criminal and immigration laws against criminal migrants and fugitives will remain at large.

    8. It is important that ICE focuses its finite law enforcement resources on its public safety

       mission and targeted enforcement operations like Operation SOAR (Sex Offender Arrest and

       Removal), a coordinated enforcement operation that builds on ongoing efforts to arrest and

       remove noncitizen sex offenders from our communities. In Fiscal Year (FY) 2021 through

       July 24, 2021, ICE ERO apprehended 30,681 noncitizens with criminal convictions; 7,917

       noncitizens with pending criminal charges, and 13,630 other immigration violators. 13,779

       of all ICE ERO administrative arrests were made at large.

    9. Congress provides ICE annual appropriations to pay for transportation contracts, based on its

       annual budget submissions that request funding for ERO transportation contracts. Congress

       expects ICE to leverage contractor support in the movement of noncitizens as reflected in

       ICE’s FY 2020, and FY 2021 Budget Requests.1

    10. Further, in FY 2019, ERO Transportation and Removal Program purchased 17.9 million miles

       of contractor transportation and over 1.3 million contractor guard hours directly related to

       transportation. The decentralized ground transportation network allows field offices to

       control local transportation networks and assets. ICE spent $175.5M in FY 2020, and $136M

       in FY 2021 to date on ground transportation in Texas alone.

    11. In addition to removing noncitizens with a final order of removal and transporting adult



1
 See U.S. Immigration and Customs Enforcement, FY 2020 Congressional Budget Justification, available at
https://www.dhs.gov/sites/default/files/publications/19 0318 MGMT CBJ-Immigration-Customs-
Enforcement 0.pdf; U.S. Immigration and Customs Enforcement, FY 2021 Congressional Budget Justification,
available at https://www.dhs.gov/sites/default/files/publications/u.s. immigration and customs enforcement 0.pdf.



                                                       4
         Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 5 of 9




   noncitizens to, from, and between its detention facilities, ICE transfers unaccompanied

   noncitizen children (UCs) to the care of the Department of Health and Human Services,

   (HHS) Office of Refugee Resettlement (ORR), upon the assignment of bed space and

   transports family units internally to ICE FSCs. ERO is responsible for transporting UCs from

   the DHS apprehending agency to the designated ORR facility. The Juvenile and Family

   Residential Management Unit coordinates with ORR directly to place UCs encountered in the

   interior of the United States by other DHS components. In FY 2019, ICE transported 64,718

   UCs through contractors, at a total contracted transportation cost of approximately $93.5M.

   In FY 2021, ICE transported 64,916 UCs within the state Texas. In FY 2021, ICE transported

   25,389 family unit members within the state of Texas.

12. In order to fulfill all of ICE’s obligations as outlined in the paragraphs above, ICE must be

   able to transport noncitizens. The mode of transportation, including ground transportation,

   and the route of travel is contingent upon where the noncitizen is encountered, the applicable

   custody provisions and processes, and where the noncitizen will be housed and processed

   prior to their release from ICE custody.

13. Ground transportation includes the pick-up, transfer, and removal of noncitizens, as well as

   transportation to and from court, scheduled medical appointments, and emergency medical

   services. Ground transportation provides integral support to other ICE activities, including

   custody management, enforcement, removals, and local field operations.

ICE PRACTICES IN TEXAS

14. ICE transfers noncitizens to, from, and within the State of Texas. Given the landmass of

   Texas, ICE leverages local, county transportation contracts for short-range requirements, as

   well as utilizes its private ground transportation contractors for long-range requirements. ICE



                                               5
         Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 6 of 9




   is currently transporting from CBP custody an average of 1,117 noncitizens daily from the

   southwest border, the majority of which stem from encounters along the border of Texas and

   Mexico, almost exclusively by contractors. The sheer number of noncitizens encountered by

   CBP along the southwest border and transferred to ICE custody makes it impossible for it to

   use law enforcement officers – as opposed to contractors – to transport them while still

   executing its law enforcement responsibilities.

15. ICE currently has more than 20 contracts with private service providers and county

   governments in the State of Texas for transportation services that incorporate over 8,000 miles

   per day. These include major transportation contracts within the San Antonio, El Paso,

   Houston and Dallas areas with local companies that amount to over $200M annually.

16. As noted above, ICE is also transporting UCs from CBP to ORR custody. The care and

   custody of noncitizen minors, including their transportation, must comply with specialized

   laws and regulations, including the Homeland Security Act of 2002, the Trafficking Victims

   Protection Reauthorization Act (TVPRA), Violence Against Women Reauthorization Act of

   2013, and the Flores Settlement Agreement. Immigration laws also require the transfer of

   custody of certain noncitizen minors encountered by DHS to the custody of HHS.

17. ICE also transports family units composed of adult parents or legal guardians with their minor

   children to FSCs. Because this transport involves minors, some of the special requirements

   applicable to UCs, such as the Flores Settlement Agreement, also apply to the transportation

   of family units composed of adult parents or legal guardians and minor children. This requires

   specially trained staff that understand all applicable legal requirements.      ICE uses the

   contractor, MVM Inc., to transport family units and UCs. They hire specially trained staff

   that have a background in child welfare and can provide appropriate care while fulfilling all



                                               6
         Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 7 of 9




   legal requirements. By using contractors, ICE is able to ensure the wellbeing of children

   during what can be a confusing and challenging process.

18. In FY 2021 to date, ICE’s main private transportation contractor for families and UCs, MVM

   Inc., has transported approximately 97,443 noncitizens.

19. Even with the use of contractors, the current volume of noncitizens encountered at or near the

   border means that ICE is stretched to the limit transporting individuals away from high

   saturation points to locations for food, shelter, medical care, and safety, it will further

   exacerbate the current challenges at various CBP stations along the border. The volume of

   encounters will quickly outpace any available space and could create a health endemic at those

   locations. And without the ability to utilize its contract support to transport migrants to

   hospitals, emergency medical needs would not be supported, and lives would be at stake for

   heart attacks, high-risk pregnancies, highly contagious diseases, aneurisms, strokes, and more.

   Given that ICE has incorporated contractor support in its budget and operational planning,

   ICE does not have the fleet, manpower, or infrastructure necessary to provide and sustain

   support to the border enforcement in the midst of an unprecedented global pandemic.

20. Additionally, there are some noncitizens whose criminal history means that the presence of

   law enforcement officers during transport is required to safeguard the public. Use of

   contractors for the transport of UCs, family units, and noncitizens who do not pose a risk to

   the community allows ICE to shift scarce law enforcement resources where they are most

   needed

21. Further, ICE has a very limited number of detention beds near saturation points along the

   Southwest border and its overall bed capacity got reduced by 15,000 beds to meet the

   requirements imposed by the COVID-pandemic to account for social distancing and cohorting



                                               7
          Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 8 of 9




    needs. It is important that ICE has ability to transport noncitizens in its custody across Texas

    and nationwide. It is equally important that noncitizens released from CBP custody are able

    to timely travel to their intended destinations within the United States to comply with their

    immigration obligations by reporting to local ICE offices and promptly have their

    immigration proceedings commenced.

22. Finally, contractor support allows ICE to effectuate the repatriation of migrants who have

    been ordered removed from the United States. Without contractor support, ICE would not be

    able to safely and effectively transport migrants to the southwest border or to international

    airports for purposes of removal.

23. If ICE is forced to discontinue the use of contractors for the transport of noncitizens, ICE will

    not be able to replace these contracts with federal law enforcement officers to handle the

    transportation. In addition to not having sufficient fleet, ICE must maintain its practice of

    allocating scarce law enforcement resources to a critical aspect of its mission – public safety.

    This means that, without contracted fleet, ICE will not be able to transport noncitizens away

    from the border, worsening the situation. ICE will also be prevented from another of its

    missions – removing noncitizens subject to final orders of removal, thereby allowing priority

    noncitizens with criminal convictions to remain in the United States. In short, contractors are

    an integral to ICE operations. Without these contracts, recent migrants, noncitizens being

    removed, and U.S. citizens will all be put at unnecessary risk.

This declaration is based upon my personal and professional knowledge, information obtained

from other individuals employed by ICE, and information obtained from various records and

systems maintained by DHS. I provide this declaration based on the best of my knowledge,

information, belief, and reasonable inquiry for the above captioned case.



                                                 8
         Case 3:21-cv-00173-KC Document 3-2 Filed 07/30/21 Page 9 of 9




Signed on July 30, 2021.



____________________
Russell Hott
Assistant Director for Custody Management Division
ICE Enforcement and Removal Operations




                                             9
